DETAILED ACTION
Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 12-15 are rejected under 35 U.S.C. 102(e) as being anticipated by U.S. Pub. No. 2017/0098121 A1 to Ur.

Apparatus 200) comprising a control unit (Detecting Component 220/Sensor 254) that outputs information (event information) that controls output of scent on a basis of a result of recognizing a hand (an event/the event may be a gesture by the user/detect movement of hands) (“...One exemplary embodiment of the disclosed subject matter is a method comprising: detecting an event, wherein the event is associated with a user; in response to the event, determining, by a processor, a scent for the event; and applying the scent on the user...Another exemplary embodiment of the disclosed subject matter is a system comprising: a detecting component configured to detect an event associated with a user; a scent determinator configured to determine a scent for the event; and a dispenser configured to apply the scent on the user...In Step 100, an event may be detected. The event may be used to trigger the system to select and apply a specific scent on the user. A detecting component such as 220 of FIG. 2 may be utilized to detect the event. In some exemplary embodiments, the event may be a gesture by the user. Additionally or alternatively, the event may an identification of smell. Additionally or alternatively, the event may be arriving at a predetermined location. Additionally or alternatively, the event In some exemplary embodiments, an event may be a part of a non-verbal greeting, such as for example, when the user stretches his or her arm with an intention to shake the hand of an approaching person. Additionally or alternatively, the detecting component may be configured to indicate an event if, for example, the detecting component is recognizing a forthcoming or potential physical contact with a person... In some exemplary embodiments, Sensors 254 may comprise a gesture sensor. The gesture sensor may utilize a proximity sensor, a motion detector, a camera, or the like, in order to detect a gesture. In some exemplary embodiments, the gesture sensor may be utilized to detect movement of hands, head, or other parts of the user's body to indicate an incoming gesture event...A Detecting Component 220 may be configured to detect an event associated with a user. In some exemplary embodiments, the Detecting Component 220 may be operatively coupled with Sensors 254. The events detected by Detecting Component 220 may be based on a gesture, smell recognition, an arrival of the user to a location, a In some exemplary embodiments, Detecting Component 220 may detect a gesture event if for example stretching motion an arm forward may be in some exemplary embodiments an indication of a forthcoming handshake event. Additionally or alternatively, Detecting Component 220 may detect, using Facial Recognition Component 230, an event in which a person, such as a friend, a social relationship of the user, or the like, that is near the user or approaching the user...A Scent Determinator 240 may be configured to determine the scent. In some exemplary embodiments, the Scent Determinator 240 may obtain event information from Detecting Component 220, characterization information from Facial Recognition Component 230, a combination thereof, or the like. In some exemplary embodiments, the Scent Determinator 240 may utilize a Characterization and Scent Data Base (CSDB) 250 to determine the scent based on the event and characterization information. Additionally or alternatively, the Scent Determinator 240 may instruct a dispenser such as Dispenser 260 to apply the selected scent on the user...” paragraphs 0007/0008/0020/0044/0048/0050).  

an event/the event may be a gesture by the user/detect movement of hands) (“...One exemplary embodiment of the disclosed subject matter is a method comprising: detecting an event, wherein the event is associated with a user; in response to the event, determining, by a processor, a scent for the event; and applying the scent on the user...Another exemplary embodiment of the disclosed subject matter is a system comprising: a detecting component configured to detect an event associated with a user; a scent determinator configured to determine a scent for the event; and a dispenser configured to apply the scent on the user...In Step 100, an event may be detected. The event may be used to trigger the system to select and apply a specific scent on the user. A detecting component such as 220 of FIG. 2 may be utilized to detect the event. In some exemplary embodiments, the event may be a gesture by the user. Additionally or alternatively, the event may an identification of smell. Additionally or alternatively, the event may be arriving at a predetermined location. Additionally or alternatively, the event may be identifying an In some exemplary embodiments, an event may be a part of a non-verbal greeting, such as for example, when the user stretches his or her arm with an intention to shake the hand of an approaching person. Additionally or alternatively, the detecting component may be configured to indicate an event if, for example, the detecting component is recognizing a forthcoming or potential physical contact with a person... In some exemplary embodiments, Sensors 254 may comprise a gesture sensor. The gesture sensor may utilize a proximity sensor, a motion detector, a camera, or the like, in order to detect a gesture. In some exemplary embodiments, the gesture sensor may be utilized to detect movement of hands, head, or other parts of the user's body to indicate an incoming gesture event...A Detecting Component 220 may be configured to detect an event associated with a user. In some exemplary embodiments, the Detecting Component 220 may be operatively coupled with Sensors 254. The events detected by Detecting Component 220 may be based on a gesture, smell recognition, an arrival of the user to a location, a volitional action of the In some exemplary embodiments, Detecting Component 220 may detect a gesture event if for example stretching motion an arm forward may be in some exemplary embodiments an indication of a forthcoming handshake event. Additionally or alternatively, Detecting Component 220 may detect, using Facial Recognition Component 230, an event in which a person, such as a friend, a social relationship of the user, or the like, that is near the user or approaching the user...A Scent Determinator 240 may be configured to determine the scent. In some exemplary embodiments, the Scent Determinator 240 may obtain event information from Detecting Component 220, characterization information from Facial Recognition Component 230, a combination thereof, or the like. In some exemplary embodiments, the Scent Determinator 240 may utilize a Characterization and Scent Data Base (CSDB) 250 to determine the scent based on the event and characterization information. Additionally or alternatively, the Scent Determinator 240 may instruct a dispenser such as Dispenser 260 to apply the selected scent on the user...” paragraphs 0007/0008/0020/0044/0048/0050).  

an event/the event may be a gesture by the user/detect movement of hands) (“...One exemplary embodiment of the disclosed subject matter is a method comprising: detecting an event, wherein the event is associated with a user; in response to the event, determining, by a processor, a scent for the event; and applying the scent on the user...Another exemplary embodiment of the disclosed subject matter is a system comprising: a detecting component configured to detect an event associated with a user; a scent determinator configured to determine a scent for the event; and a dispenser configured to apply the scent on the user...In Step 100, an event may be detected. The event may be used to trigger the system to select and apply a specific scent on the user. A detecting component such as 220 of FIG. 2 may be utilized to detect the event. In some exemplary embodiments, the event may be a gesture by the user. Additionally or alternatively, the event may an identification of smell. Additionally or alternatively, the event may be arriving at a predetermined location. Additionally or alternatively, the event may be identifying an approaching person approaching to the user.. In In some exemplary embodiments, an event may be a part of a non-verbal greeting, such as for example, when the user stretches his or her arm with an intention to shake the hand of an approaching person. Additionally or alternatively, the detecting component may be configured to indicate an event if, for example, the detecting component is recognizing a forthcoming or potential physical contact with a person... In some exemplary embodiments, Sensors 254 may comprise a gesture sensor. The gesture sensor may utilize a proximity sensor, a motion detector, a camera, or the like, in order to detect a gesture. In some exemplary embodiments, the gesture sensor may be utilized to detect movement of hands, head, or other parts of the user's body to indicate an incoming gesture event...A Detecting Component 220 may be configured to detect an event associated with a user. In some exemplary embodiments, the Detecting Component 220 may be operatively coupled with Sensors 254. The events detected by Detecting Component 220 may be based on a gesture, smell recognition, an arrival of the user to a location, a volitional action of the user, a voice command, a handshake, a hug, or the In some exemplary embodiments, Detecting Component 220 may detect a gesture event if for example stretching motion an arm forward may be in some exemplary embodiments an indication of a forthcoming handshake event. Additionally or alternatively, Detecting Component 220 may detect, using Facial Recognition Component 230, an event in which a person, such as a friend, a social relationship of the user, or the like, that is near the user or approaching the user...A Scent Determinator 240 may be configured to determine the scent. In some exemplary embodiments, the Scent Determinator 240 may obtain event information from Detecting Component 220, characterization information from Facial Recognition Component 230, a combination thereof, or the like. In some exemplary embodiments, the Scent Determinator 240 may utilize a Characterization and Scent Data Base (CSDB) 250 to determine the scent based on the event and characterization information. Additionally or alternatively, the Scent Determinator 240 may instruct a dispenser such as Dispenser 260 to apply the selected scent on the user...” paragraphs 0007/0008/0020/0044/0048/0050).  

wherein the information that controls output of scent includes at least one of information that causes scent to be emitted (an event/the event may be a gesture by the user/detect movement of hands), information that causes intensity of scent to be changed, information that causes a direction in which scent comes to be changed, information that stops emission of scent, or information indicating time duration for which scent emission lasts (“...One exemplary embodiment of the disclosed subject matter is a method comprising: detecting an event, wherein the event is associated with a user; in response to the event, determining, by a processor, a scent for the event; and applying the scent on the user...Another exemplary embodiment of the disclosed subject matter is a system comprising: a detecting component configured to detect an event associated with a user; a scent determinator configured to determine a scent for the event; and a dispenser configured to apply the scent on the user...In Step 100, an event may be detected. The event may be used to trigger the system to select and apply a specific scent on the user. A detecting component such as 220 of FIG. 2 may be utilized to detect the event. In some exemplary embodiments, the event may be a gesture by the user. Additionally or alternatively, the In some exemplary embodiments, an event may be a part of a non-verbal greeting, such as for example, when the user stretches his or her arm with an intention to shake the hand of an approaching person. Additionally or alternatively, the detecting component may be configured to indicate an event if, for example, the detecting component is recognizing a forthcoming or potential physical contact with a person... In some exemplary embodiments, Sensors 254 may comprise a gesture sensor. The gesture sensor may utilize a proximity sensor, a motion detector, a camera, or the like, in order to detect a gesture. In some exemplary embodiments, the gesture sensor may be utilized to detect movement of hands, head, or other parts of the user's body to indicate an incoming gesture event...A Detecting Component 220 may be configured to detect an event associated with a user. In some exemplary embodiments, the Detecting Component 220 may be operatively coupled with Sensors 254. The events detected by Detecting Component 220 may be based on a gesture, smell recognition, an arrival of the user to a location, a volitional action of the user, a voice command, a handshake, a hug, or the like. In some exemplary embodiments, Detecting Component 220 may detect a gesture event if for example stretching motion an arm forward may be in some exemplary embodiments an indication of a forthcoming handshake event. Additionally or alternatively, Detecting Component 220 may detect, using Facial Recognition Component 230, an event in which a person, such as a friend, a social relationship of the user, or the like, that is near the user or approaching the user...A Scent Determinator 240 may be configured to determine the scent. In some exemplary embodiments, the Scent Determinator 240 may obtain event information from Detecting Component 220, characterization information from Facial Recognition Component 230, a combination thereof, or the like. In some exemplary embodiments, the Scent Determinator 240 may utilize a Characterization and Scent Data Base (CSDB) 250 to determine the scent based on the event and characterization information. Additionally or alternatively, the Scent Determinator 240 may instruct a dispenser such as Dispenser 260 to apply the selected scent on the user...” paragraphs 0007/0008/0020/0044/0048/0050).

As to claim 12, Ur teaches the control device according to claim 1, further comprising a scent emission unit (Dispenser 240) that performs output of scent based on the information (“...In Step 130, dispensing instruction may be communicated to a dispenser, such as 240 of FIG. 2. The instruction may indicate the selected scent of Step 120. In some exemplary embodiments, information may be communicated in addition to the selected scent, such as for example a dispensing duration, an instruction to synthesize the scent, an instruction to apply the scent, a duty cycle of reapplying the scent, or the like. The communicated instruction may be communicated via wired communication, wireless communication, or the like...In Step 140, the scent may be applied by a dispenser. In some exemplary embodiments, the dispenser may apply a fast evaporating scent on the user. In some exemplary embodiments, the dispenser may be configured to perform real time synthesis of the selected scent. In some embodiments, the dispenser may be configured to apply a specific perfume from a plurality of perfume cartridges. Each one of the perfume cartridges may be associated with specific event...In accordance with some exemplary embodiments of the disclosed subject matter, a Dispenser 260 may be used. Dispenser 260 may be a fast release dispenser. Dispenser may be utilized to perform Step 140 of FIG. 1. In some exemplary embodiments, Dispenser 260 may receive instruction to apply a scent from the Scent Determinator 240 trough Communication Component 226. In some exemplary embodiments, the instruction may include the selected scent to be applied. In some exemplary embodiments, Dispenser 260 may comprise a scent synthesizer for o synthesizing the selected scent on demand. In some embodiments, the dispenser may comprise a plurality of perfume cartridges, wherein Dispenser 260 may apply the perfume from the cartridge associated with the event. In some exemplary embodiments, Dispenser 260 may be physically separated from Apparatus 200 and may be worn on the user's body independently from Apparatus 200. In some exemplary embodiments, the Dispenser 260 may be integrated into a wearing item such as for example an augmented reality glasses, a bracelet, a tie, a cufflink, a scarf, a jewelry pin, a necklace, or the like. In some exemplary embodiments, Dispenser 260 may be an integral part Apparatus 200. As an example Apparatus 200 may be implemented together with Dispenser 260 within augmented reality glasses, such as those shown in FIG. 3A...” paragraphs 0035/0036/0053).  

As to claim 13, Ur teaches the control device according to claim 1, the control device being configured as a wearable apparatus (Apparatus 200/Augmented Reality Glasses 310) (“...In some exemplary embodiments, an Augmented Reality Glasses 310 may be used. The Augmented Reality Glasses 310 may comprise an apparatus such as Apparatus 200 of FIG. 2, a Dispenser 311, a Camera 312, a combination thereof, or the like. In some exemplary embodiments Dispenser 311 may be dispensing a Scent 317...” paragraph 0056).  

As to claims 14 and 15, see the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0098121 A1 to Ur in view of U.S. Pub. No. 2019/0167831 A1 to Chan et al.

As to claim 3, Ur teaches the control device according to claim 2, however it is silent with reference to wherein the information includes information for controlling output of scent to a device closest to the hand position identified among a plurality of devices that emits scent.  
Chan teaches wherein the information includes information for controlling output of scent to a device closest to the hand position identified among a plurality of devices that emits scent (“...FIG. 9 is an example diagram 900 of users at varying distances from a broadcast transmitter. Specified location 902 is a location that users are near. Specified location 902 may be advertising or otherwise drawing people toward it. Broadcast transmitter 904, interconnected with specified location 902, transmits scent instructions to users wearing wearable odor releasing devices. The scent instructions are designed to lead users to specified location 902. Broadcast User 910 is closest to specified location 902, user 908 is farther away from specified location 902, and user 906 is even farther away from specified location 902. The scent clouds above the user's heads represent the amount of scent that has been released to the user from the user's wearable odor releasing devices. As seen in diagram 900, users 906, 908, and 910 have varying amounts of scent released. As a user is closer to specified location 902, more scent is released, and thus more scent clouds are shown about user 910 versus users 908 and 906. Similarly, user 908 is closer to specified location 902, so more scent clouds appear over user 908 compared to user 906...ome embodiments of the present invention create a moving specified location that can be virtually moved around a geographic location. A group of users may be wearing wearable devices that can release scents. A broadcast transmitter may release scent instructions to all wearable devices within a geo-location. Scent instructions may contain GPS coordinates of the virtual specified location, the scent of the specified location, and the size of the specified location. The specified location is the location where the scent released from wearable devices is strongest and most prevalent. Some embodiments may perform the following process: (i) each wearable device determines the amount of scent to be released based on the distance from the GPS coordinates of the specified location, the specified location's size, and possibly other parameters and (ii) each wearable device determines the amount of scent that is released based upon movement of the user wearing the wearable device and/or any broadcast changes in the location or size of the specified location. The specified location can be made to travel, virtually to any geographic location based on the discretion of instructions sent from a broadcast transmitter. As the specified location is moved away from a user, the scent emitted  from the user's wearable device becomes weaker. If the user follows the specified location and gets closer to the new GPS coordinates of the specified location, the scent emitted from the user's wearable device becomes stronger. The specified location can, therefore, lead users to multiple locations if the user follows the scent emitted from wearable devices receiving broadcasted scent instructions...” paragraphs 0084/0086).  
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0098121 A1 to Ur. In view of U.S. Pub. No.  2017/0274279 A1 to Fateh.

As to claim 6, Ur teaches the control device according to claim 1, however it is silent with reference to wherein the control unit outputs information for performing control to cause a user to perceive a change in surrounding environment along with the information that controls output of scent.  
Fateh teaches to wherein the control unit outputs information for performing control to cause a user to perceive a change in surrounding environment along with the information that controls output of scent (“...One or more sensors 216 could also be disposed on the outside of the scent delivery system 202 and/or the binocular HMD 200 that monitor various For example, the sensor(s) may include a camera configured to capture the user's interactions with the local environment, a light sensor configured to track ambient illuminance levels, an audio sensor configured to sense vocal commands, etc. One skilled in the art will recognize that many other types of sensors could be included and, in some instances, may be preferred. The type(s) of sensor(s) 216 could be chosen because the HMD system is adapted for a particular application. For example, an HMD designed for outdoor use may include a temperature sensor and a wind sensor to determine whether additional scent needs to be dispensed to counteract a windy environment...” paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur with the teaching of Fateh because the teaching of Fateh would improve the system of Ur by providing a scent delivery system for dispensing scents to counteract a windy environment (Fateh paragraph 0044).

As to claim 7, Ur teaches the control device according to claim 6, however it is silent with reference to wherein the control to cause a user to perceive a change in surrounding environment includes at least one of 
Fateh teaches wherein the control to cause a user to perceive a change in surrounding environment includes at least one of control to reproduce sound, control to emit wind, or control to change surrounding brightness (“...One or more sensors 216 could also be disposed on the outside of the scent delivery system 202 and/or the binocular HMD 200 that monitor various aspects of the user's ambient environment. For example, the sensor(s) may include a camera configured to capture the user's interactions with the local environment, a light sensor configured to track ambient illuminance levels, an audio sensor configured to sense vocal commands, etc. One skilled in the art will recognize that many other types of sensors could be included and, in some instances, may be preferred. The type(s) of sensor(s) 216 could be chosen because the HMD system is adapted for a particular application. For example, an HMD designed for outdoor use may include a temperature sensor and a wind sensor to determine whether additional scent needs to be dispensed to counteract a windy environment...” paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0098121 A1 to Ur. In view of J.P.O. No. 2017033226A to Murano.

As to claim 8, Ur teaches the control device according to claim 1, wherein the control unit outputs information (event information) that controls output of scent on a basis of the result of recognizing a hand (an event/the event may be a gesture by the user/detect movement of hands).
Murano teaches a recognition result with respect to a predetermined input (The user situation is obtained by quantifying the state of the user’s mood, physical condition and the like based on biological information such as the user’s body temperature and heartbeat, and surrounding environment information such as room temperature and humidity) (“...The first embodiment relates to a scent generating apparatus 1 that generates a scent, and particularly relates to a scent generating apparatus 1 that generates a scent according to a user situation. The user situation is obtained by quantifying the state of the user’s mood, physical condition and the like based on biological information such as the user’s body temperature and heartbeat, and surrounding environment information such as room temperature and humidity. In the present invention, it is possible to create a suitable scent space considering the user situation by judging the user situation and generating an appropriate scent according to the user situation...The sensor 19 is one or a plurality of sensors that measure the user’s biological information and the user’s surrounding environment information. For example, as a sensor for measuring a user’s biological information, a temperature sensor that measures body temperature, a heart rate (pulse) sensor that measures a heart rate (pulse), a sweat sensor that measures the amount of sweat, an acceleration sensor that measures body movement, and the like. Can be adopted. In addition, a blood flow sensor, a blood glucose level sensor, an electrocardiogram sensor, a respiration sensor, or the like may be employed. In addition, as a sensor that measures the user’s surrounding environment information a temperature sensor, a humidity sensor, an image sensor that captures a surrounding image, a microphone that captures surrounding sounds, and the like can be employed...” paragraphs 0021/0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur with the teaching of Murano because the teaching of Murano would improve the system of Ur by providing a scent delivery system for dispensing based on biological/temperature information.

As to claim 9, Ur teaches the control device according to claim 8, however it is silent with reference to wherein the predetermined input includes input that is detectable by at least one of a sound sensor, a temperature sensor, or a biological sensor.  
Murano teaches wherein the predetermined input includes input that is detectable by at least one of a sound sensor, a temperature sensor, or a biological sensor (The user situation is obtained by quantifying the state of the user’s mood, physical condition and the like based on biological information such as the user’s body temperature and heartbeat, and surrounding environment information such as room temperature and humidity) (“...The first embodiment relates to a scent generating apparatus 1 that generates a scent, and particularly relates to a scent generating apparatus 1 that generates a scent according to a user situation. The user situation is obtained by quantifying the state of the user’s mood, physical condition and the like based on biological information such as the user’s body temperature and heartbeat, and surrounding environment information such as room temperature and humidity. In the present invention, it is possible to create a suitable scent space considering the user situation by judging the user situation and generating an appropriate scent according to the user situation...The sensor 19 is one or a plurality of sensors that measure the user’s biological information and the user’s surrounding environment information. For example, as a sensor for measuring a user’s biological information, a temperature sensor that measures body temperature, a heart rate (pulse) sensor that measures a heart rate (pulse), a sweat sensor that measures the amount of sweat, an acceleration sensor that measures body movement, and the like. Can be adopted. In addition, a blood flow sensor, a blood glucose level sensor, an electrocardiogram sensor, a respiration sensor, or the like may be employed. In addition, as a sensor that measures the user’s surrounding environment information a temperature sensor, a humidity sensor, an image sensor that captures a surrounding image, a microphone that captures surrounding sounds, and the like can be employed...” paragraphs 0021/0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur with the teaching of Murano because the teaching of Murano would improve the system of Ur by providing a scent delivery system for dispensing based on biological/temperature information.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0098121 A1 to Ur. In view of U.S. Pub. No. 2013/0069880 A1 to Stark.

As to claim 10, Ur teaches the control device according to claim 1, however it is silent with reference to wherein the control unit recognizes a hand on a basis of an image corresponding to a viewpoint of a user.  
Stark teaches wherein the control unit recognizes a hand on a basis of an image corresponding to a viewpoint of a user (User movement sensor 118 detects when user 130 has moved her hand over a virtual button) (“....Product display system 100 may also use user movement sensor 118 to enable user 130 to virtually interact with the displayed images. For example, virtual "buttons" associated with any of numerous possible actions, such as rotating or otherwise manipulating a displayed product, may be displayed on display surface 110. Alternatively, the user may interact with projected images of items. User movement sensor 118 detects when user 130 has moved her hand over a virtual button (indicating that user 130 has "activated" the virtual button) and, in response, product display system 100 may invoke images, sounds, and/or scents to virtually animate the action corresponding with the selected virtual button, thereby providing an experience akin to interacting with the actual physical product...” paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur with the teaching of Stark because the teaching of Stark would improve the system of Ur by providing a scent delivery system for dispensing based on virtual activity.

Stark teaches wherein the image includes an actual image or a virtual image user (User movement sensor 118 detects when user 130 has moved her hand over a virtual button) (“....Product display system 100 may also use user movement sensor 118 to enable user 130 to virtually interact with the displayed images. For example, virtual "buttons" associated with any of numerous possible actions, such as rotating or otherwise manipulating a displayed product, may be displayed on display surface 110. Alternatively, the user may interact with projected images of items. User movement sensor 118 detects when user 130 has moved her hand over a virtual button (indicating that user 130 has "activated" the virtual button) and, in response, product display system 100 may invoke images, sounds, and/or scents to virtually animate the action corresponding with the selected virtual button, thereby providing an experience akin to interacting with the actual physical product...” paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Ur 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/CHARLES E ANYA/Primary Examiner, Art Unit 2194